Citation Nr: 0817947	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Air Force from August 1966 to March 1971, and from February 
1972 to September 1987.

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from an April 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a right knee disability.


FINDING OF FACT

The currently diagnosed right knee disability, including 
arthritis, was not shown during service or within a year 
after service; the preponderance of the evidence of record is 
against a finding that any currently diagnosed right knee 
condition is related to service.


CONCLUSION OF LAW

Service connection for a right knee disability is denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
interpreted the duty to notify in the context of various 
categories of claims.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008) 

In this instance, no legally sufficient notice has been 
provided to the veteran.  The veteran filed a claim for three 
separate benefits in March 2002, including one claim for 
increased evaluation and two claims for service connection, 
including the right knee.  The other claim for service 
connection involved a previously denied claim.  Letters sent 
to the veteran in September and October 2002 failed to 
clearly state what claims were being considered and did not 
differentiate between the claims when describing the 
necessary evidence and information.  For example, the 
September correspondence informed the veteran that new and 
material evidence was needed prior to reconsideration of a 
claim, but it did not inform him that this requirement 
applied only to one issue.  The correspondence also did not 
clearly tell the veteran to submit evidence in his 
possession, nor did it discuss assignment of evaluations and 
effective dates should service connection be awarded.

The RO did contact the veteran by phone to explain the VCAA 
requirements, and the veteran asked the RO to obtain specific 
private medical records.  An October 2002 letter to the 
veteran was sent for "confirmation" of the phone 
conversation, but the letter again fails to state exactly 
what claim and disability is being addressed.  A November 
2002 letter mentions only the attempt to reopen a claim of 
service connection, and does not address the right knee.  The 
letters all include the general elements of service 
connection.

The Board finds, however, that even in light of the lack of 
legally sufficient notice to the veteran regarding his claim 
of service connection for a right knee disability, there is 
no prejudice to the veteran in proceeding, based on his 
demonstrated knowledge of the elements of the claim.  The 
veteran has submitted medical records, both private and VA, 
to establish the presence of a current disability, and has 
submitted statements regarding a nexus to service.  These 
statements have been progressively more detailed in 
describing the alleged relationship to service, including 
quotes from service medical records by the veteran's 
representative.  He has also identified treatment providers 
and given VA adequate information to make (unsuccessful) 
attempts to obtain records.  In light of the active, 
appropriate, and relevant participation of the veteran in the 
claims process, the essential fairness of the adjudication is 
unaffected, and there is no prejudice to the veteran.

Further, although notice of the assignment of evaluations and 
effective dates was not provided, and the veteran has not 
demonstrated any actual knowledge of these items, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The Board does note that the claims file reflects that 
correspondence may have been sent the veteran in June 2002.  
There is evidence that the RO requested private records at 
that time and indication that the veteran had responded to an 
RO request, but because the actual letter is not contained in 
the file, the Board will not speculate as to its adequacy as 
notice.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records from VA Medical Center 
Columbia and the associated clinics.  VA requested records 
from Dr. D at LCRH, but was notified that no such records 
existed.  The veteran submitted private treatment records 
from Dr. RWC and a report of a work physical, apparently by 
Dr. D.  No VA examination was obtained in this case in light 
of the lack of any in-service trauma and clear evidence of a 
post-service injury.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is one such chronic disease; the 
presumption applies if the conditionis manifested to a 
compensable degree within the first post-service year.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  There is no allegation 
here that a right knee disability is in any way related to a 
service connected disability, nor does the evidence of record 
support such a finding.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, there is no approximate balance of the evidence.  The 
large majority of the evidence supports the finding that the 
currently diagnosed right knee disability is unrelated to 
military service.

The veteran has alleged that while serving at Clark Air Force 
Base in the Philippines in 1978, he fell and struck his right 
knee, resulting in chronic problems.  He indicated that the 
fall was due to a slip in the rain.  The veteran stated, "I 
slipped and hit my right knee on a metal grids" while 
assisting with the unloading of airplanes.

A review of service medical records reveals no evidence of 
such a right knee injury.  They do show that the veteran 
reported falling on a grid and injuring his left knee in 
1978; this is repeatedly reported in the medical history on 
periodic flight status examinations.  He was not treated at 
the time of the injury, and there are no indications of 
treatment for complaints or impairment of the left knee 
during service related to this trauma.  The veteran did 
register subjective complaints of periodic examinations of 
occasional pain when standing up.  Service medical records 
also show the presence of a ganglion cyst in November 1983.  
The records are unclear whether the involved knee was the 
right or left.  The initial report, made at the time of a 
periodic examination for flying waiver, stated the cyst was 
located behind the right knee.  Indurated swelling was noted; 
the cyst was asymptomatic.  He was referred for an orthopedic 
consult.  That consultation specified that the cyst was on 
the left knee.  The veteran stated that he had noted the mass 
three to four months prior, and it had been painless.  Over 
the last month, he developed pain when walking more than 15 
minutes.  The size of the mass had decreased over the months.  
He also stated that he had a "direct blow to the patella 
several years ago and still has chronic clicking," but no 
pain.  A physical examination located the cyst on the left, 
and found no functional impairment of the joint.  Decreased 
activity and anti-inflammatory medication were prescribed.  
The veteran's profile was to do no "bending, squatting, 
etc."  In December 1983, the veteran was formally assigned 
to duty not including flying (DNIF).  By January 1984, all 
swelling was gone and the only remaining sign was a small 
hard cyst.  The veteran was cleared for flight duty.  The 
examiner noted that the involved knee was on the right.  It 
was noted that the knee was asymptomatic and no further 
treatment was offered.  During a February 1984 follow-up, 
however, the doctor indicated that the left knee was the 
affected joint.

VA treatment records covering the period of 1988 to 2004 
reveal no complaints of or treatment for knee problems until 
September 2000, when the veteran reported pain and swelling 
of the right knee, particularly when kneeling.  He stated 
that the pain began when he fell off his roof.  X-rays showed 
a fracture of the right knee patella.  He was given a knee 
immobilizer and crutches.  By April 2001, mild degenerative 
changes of the right knee were noted on x-ray; the fracture 
line was still evident.  Recent records reveal a current 
diagnosis of osteoarthritis of the knee.  Which knee is not 
specified.

Private treatment records from Dr. RWC do not show any 
complaints of or treatment for right knee problems.  The 
veteran was treated for back problems in 1993.  Similarly, a 
work related physical report dated in 1993 shows no 
complaints of knee problems.  The Board notes that included 
with these records, submitted by the veteran, is a 1991 x-ray 
showing a normal left knee.  There is no indication of why 
the x-ray was performed, but "history: left knee injury" is 
noted.

The Board finds that while the evidence does establish a 
current disability of the right knee, it also shows that the 
disability is the result of an injury which occurred more 
than a decade after separation from service.  Initially, the 
Board finds that the in-service injury in 1978 was indeed to 
the left knee, and not the right.  The veteran consistently 
reported to examiners in service that the left was injured in 
a fall; he has also consistently described the circumstances 
of that injury.  As recently as 1991 he reported a history of 
left knee injury.  It is unknown why the veteran suddenly 
switched sides in filing the claim at issue here.  The Board 
finds that the in-service cyst was located on the right knee; 
the service medical records are evenly divided in the 
description of the condition, and all reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 3.102.

The cyst, however, did not result in any chronic residual 
impairment.  Service medical records establish that as of 
January 1984, the cyst had healed, and there were no symptoms 
or functional impairments.  Subsequent service examination 
reports do not note a current cyst, nor do they indicate any 
functional impairment of the right knee.  Moreover, records 
following service are devoid of any knee related complaints 
or objective findings until 2000.  The medical evidence of 
record establishes that the right knee cyst healed completely 
without residual disability.

This is further supported by the report of and treatment for 
right knee injury in VA records.  The veteran stated that he 
fell off a roof in the autumn of 2000, injuring the right 
knee.  X-rays confirm the presence of a fracture and the 
absence of older physical changes.  The knee was normal until 
the post service injury.  All current right knee 
disabilities, to include the findings of arthritis, are 
related to the 2000 fall, and not to service.

In the absence of any documented trauma to the right knee in 
service, the evidence that the in-service cyst healed without 
residuals, and the absence of any sign, symptom, or diagnosis 
of arthritis within the first post service year, service 
connection must be denied on both a direct and a presumptive 
basis.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


